         Case 1:19-cv-02105-AT Document 25 Filed 05/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DILLAFROZ SHAVKATOVNA                        Case No.: 1:19-cv-02105-AT
TULAYEVA,
              Plaintiff,                     NOTICE OF VOLUNTARY
                                             DISMISSAL OF DEFENDANT
v.                                           SANTANDER CONSUMER USA INC.,
                                             WITH PREJUDICE
SANTANDER CONSUMER USA INC.;
and EXPERIAN INFORMATION
SOLUTIONS, INC.
                Defendants.


      PLEASE TAKE NOTICE that Plaintiff Dillafroz Shavkatovna Tulayeva, by and
through undersigned counsel and pursuant to Federal Rule Civil Procedure 41(a)(1)(A)(i),
hereby voluntarily dismisses this action against Defendant Santander Consumer USA Inc.,
with prejudice.
      The Defendant filed neither an answer to the complaint nor a motion for summary
judgment; dismissal under Rule 41(a)(1) is therefore appropriate.

      Respectfully submitted this 9th day of May 2019.


                                                COHEN & MIZRAHI, LLP
                                                /s/ Daniel C. Cohen .
                                                Daniel C. Cohen, NY #5481460
                                                300 Cadman Plaza West, 12th Floor
                                                Brooklyn, New York 11201
                                                T: (929) 475-4175
                                                F: (929) 475-4195
                                                E: dan@cml.legal
                                                Attorneys for Plaintiff
                                                Dillafroz Shavkatovna Tulayeva




                                                                     Tulayeva v. Santander
                                                                    Consumer USA, Inc., et al
                                                                      Notice of Voluntary
                                                                           Dismissal
          Case 1:19-cv-02105-AT Document 25 Filed 05/09/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on May 9, 2019, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.



                                                /s/ Daniel C. Cohen .
                                                Daniel C. Cohen, NY #5481460
                                                300 Cadman Plaza West, 12th Floor
                                                Brooklyn, New York 11201
                                                T: (929) 475-4175
                                                F: (929) 475-4195
                                                E: dan@cml.legal




                                                                  Tulayeva v. Santander
                                                                 Consumer USA, Inc., et al
                                                                   Notice of Voluntary
                                                                        Dismissal
